Citation Nr: 9916489	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  91-20 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	William Schab, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from September 1951 to 
November 1971.  He died in August 1990.  The appellant is the 
veteran's widow.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 1990 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  The notice of 
disagreement was submitted in November 1990.  The statement 
of the case was issued in December 1990.  A substantive 
appeal was received in January 1991.  The appellant testified 
at a personal hearing at the RO in February 1991. A hearing 
was held in September 1993 in Wilmington, Delaware before the 
member of the Board rendering the final determination in this 
claim.  The Board remanded the case in November 1995 and 
September 1998.


FINDINGS OF FACT

1.  According to the death certificate, the immediate cause 
of the veteran's death, on August [redacted] 1990, was brain death, 
cerebral vascular accident and coronary artery disease.

2.  At the time of the veteran's death, service connection 
was in effect for generalized psoriasis, multiple joint 
arthritis due to psoriasis and liver cirrhosis due to 
methotrexate therapy causing toxic cirrhosis of the liver.

3.  Neither cardiovascular disease, including coronary artery 
disease, nor cerebrovascular disease, were not present in 
service or within one year following separation therefrom.

4.  Coronary artery disease was first manifested many years 
following separation from service, and was not related to the 
veteran's service connected disabilities.

5.  The veteran's service connected disabilities did not 
contribute substantially or materially to the veteran's 
death, they did not combine to cause death and did not aid or 
lend assistance to the production of death.


CONCLUSIONS OF LAW

1.  Cerebrovascular disease and cardiovascular disease, 
including coronary artery disease, were not incurred in or 
aggravated by service, may not be presumed to have been so 
incurred, and were not proximately due to or the result of a 
service connected disease or injury.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(1998).

2.  A disability of service origin did not cause or 
contribute substantially or materially to cause the veteran's 
death. 38 U.S.C.A. §§ 1310, 5107 (West 1991); 38 C.F.R. § 
3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Based on the unsigned statement op February 1991 the 
appellant's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, she has presented a claim 
which is plausible.  All relevant facts have been properly 
developed, and no further assistance is required to comply 
with the duty to assist as mandated by 38 U.S.C.A. § 5107(a).  
The Board notes that in September 1993, the RO requested 
additional medical records at the request of the appellant 
from Philadelphia Naval Hospital, Dover Air Force Base 
Hospital, Andrews Air Force Base and VA Philadelphia and 
Wilmington medical centers.  The only records received in 
response to those requests, were records of the Wilmington VA 
medical center.

The certificate of death indicates that the veteran died on 
August [redacted] 1990 while hospitalized at the Thomas Jefferson 
University Hospital.  The immediate causes of death was 
listed as brain death, cerebral vascular accident and 
coronary artery disease.  The certificate of death did not 
indicate whether an autopsy was performed.

At the time of the veteran's death, service connection was in 
effect for generalized psoriasis, multiple joint arthritis 
due to psoriasis and liver cirrhosis due to methotrexate 
therapy causing toxic cirrhosis of the liver, with a combined 
evaluation of 70 percent in effect from June 1987 to the time 
of the veteran's death.  

The service medical records show that the veteran was 
admitted to the Dover Air Force Base Hospital in March 1964 
after being transferred from Wilmington General Hospital, 
where he was admitted for treatment of chest pain with a 
diagnosis of pericarditis.  The final diagnosis was 
pericarditis, idiopathic, benign, probably viral.  The 
service medical records are negative for a diagnosis of 
cerebrovascular or cardiovascular disease, to include 
coronary artery disease.  On examinations in August and 
September 1971, the clinical evaluation of the heart was 
normal.  It was indicated that electrocardiograms were within 
normal limits and there was no diagnoses of any cerebral 
vascular condition or coronary artery disease.  

On VA examination in January 1972, the veteran did not report 
any history of cerebral vascular or cardiovascular disease.  
On examination of the cardiovascular system, the point of 
maximal impulse was not prominent.  There was no cardiomegaly 
with percussion.  The cardiac rhythm was regular and there 
were no murmurs.  An electrocardiographic record noted the 
history of pericarditis and it was indicated that minimal T 
wave changes were present, manifested by a wide QRS-T angle.  
A chest x-ray showed that the heart had a normal appearance.  
There was no diagnosis regarding the cerebrovascular or 
cardiovascular system. 

Of record are numerous VA outpatient treatment and hospital 
records dated from September 1972 to July 1990.  An August 
1973 outpatient record noted complaints of nagging lower 
right chest pain and the diagnosis was probable muscle 
strain.  A July 1975 VA examination report, associated with 
hospital admission for observation and follow-up of a liver 
condition, noted that the veteran reported a history of a 
heart attack in 1963 manifested by chest pain and evidenced 
by electrocardiographic changes.  It was noted that he never 
had those symptoms again and had no history of heart disease 
or hypertension.  A VA hospital summary dated in March 1978 
shows that the veteran was admitted with complaints of chest 
pain which began the morning of admission.  It was indicated 
that the pain subsided rapidly during the first hospital day 
and did no recur during the hospital stay.  It was indicated 
that the pain represented musculoskeletal strain, probably 
related to degenerative osteoarthritis and arthralgia 
associate with psoriasis.  An August 1985 VA hospital summary 
shows that the veteran complained of chest pain since March 
1985 with a diagnosis of angina.  The diagnoses included 
coronary artery disease, old myocardial infarction and angina 
pectoris.  Those records also show that the veteran had 
received ongoing treatment for his service connected 
disabilities.

A June to July 1974 Naval Regional Medical Center hospital 
summary shows that the veteran was admitted from treatment of 
psoriasis.

March 1985 Medical Center of Delaware hospital records show 
that the veteran was admitted for treatment of chronic chest 
pain.  It was noted that he reported a history of occasional 
episodes of substernal chest pain approximately once a week 
since 1963 which were not associated with exertion and had 
never been studied or treated by a physician.  The final 
diagnoses included angina pectoris and coronary artery 
disease.

Private medical records from Christiana Hospital dated in 
September 1986 show treatment for chest pain with onset one 
day prior to admission.  The discharge diagnosis was angina 
pectoris.  

A September 1990 final summary of Sheldon Goldberg, M.D., 
Thomas Jefferson University Hospital, summarizes that 
veteran's hospitalization in August 1990.  It was noted that 
he had a history of psoriasis and two myocardial infarctions 
and that he had coronary angioplasties in April and June 
1990.  It was noted that he presented with recurrence of 
chest discomfort and was referred for possible stent 
placement.  Coronary arteriography revealed high-grade 
stenosis at the site of the prior angioplasty with probable 
thrombus at the site of the prior angioplasty.  It was 
indicated that the veteran was given intravenous APSAC in 
order to lyse the thrombus and that the risk of intracranial 
hemorrhage had been discussed prior to proceeding with the 
thrombolysis.  It was indicated that the veteran underwent 
stent placement, after which the veteran complained of severe 
headache and experienced progressive neurologic decline 
requiring intubation.  Testing revealed a large intracranial 
bleed that would not benefit by surgery.  The veteran died 
later that day.  

An unsigned February 1991 statement, typed on VA letterhead 
stationary, states that over the past ten years, it has been 
noted that several psoriatics have had incidents of heart 
disease.  It was indicated that one study noted at least 10 
individuals with psoriasis to have by-pass operations, 
pacemakers or hospitalizations for heart disease.  It was 
indicated that, "Based on the stats one would conclude the 
correlation between the two diseases."  

At a hearing at the RO in February 1991, the appellant's 
representative indicated that the veteran was hospitalized in 
1964 for pericarditis and that the service medical records 
show elevated blood pressure readings during service , 
including a reading of 154/66 in 1966, and argued that 
cardiovascular disease had its onset in service.  It was also 
asserted that service connected psoriasis contributed 
substantially to cause the veteran's death.  The appellant 
testified that the veteran had extensive psoriasis which was 
severe and required use of medications, baths and creams.  
The appellant indicated that the use of the medication 
Methotrexate resulted in cirrhosis of the liver.  The 
appellant asserted that the psoriasis caused stress, which 
contributed to the veteran's heart condition and his death.  
It was asserted that the liver damage contributed to the 
veteran's death.  It was asserted that the veteran was unable 
to undergo bypass surgery for his heart condition due to 
psoriasis and that a stent was used because of the severe 
psoriasis.  The appellant testified that the veteran had his 
first heart attack in 1964 but that she did not know when 
coronary artery disease was first diagnosed.  

In September 1993, the appellant testified that the veteran 
was on numerous oral and topical medications for psoriasis.  
She indicated that in her opinion that the veteran's death 
was caused by service connected psoriasis and related stress.  
She indicated that no doctor had told her that any 
medications for the service connected psoriasis contributed 
or caused his death.  She testified that in the March 1964, 
he was treated for pericarditis that the Wilmington General 
Hospital and Dover Air Force Base.  She indicated that the 
veteran was not told during service that he had a heart 
condition, hypertension, coronary artery disease or a heart 
attack.  She testified that he was first told that he had a 
heart condition in 1984 to 1985.  She indicated that he had 
to take medication for the heart condition in order to take 
steam baths for treatment of psoriasis.  

In July 1997, the RO requested a VA medical opinion and 
forwarded the complete claims file for review.  A VA 
Cardiologist rendered an opinion in August 1997 and concluded 
as follows:

	(1) coronary artery disease was 
diagnosed definitively in March 1985 when 
a cardiac catheterization was done.  
There is no clear evidence of onset of 
this disease in the records; 
	(2) there is no definite link or 
correlation between psoriasis and heart 
disease;
	(3) there is no link between the 
medication used to treat psoriasis and 
heart disease or between stress caused by 
the medication and heart disease.
	(4) there is no evidence of direct 
contribution of the veteran's liver 
disease to his death.

Additional evidence submitted by the appellant includes 
copies of various medical literature, lists of prescription 
medications of the veteran during his lifetime, and copies of 
federal income tax returns detailing dates of medical 
treatment of the veteran.  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports. 38 C.F.R. 
§ 3.312(a) (1998).  The service-connected disability will be 
considered as the principal (primary) cause of death when 
such disability, singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b) (1998).  
Contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1) (1998).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991). Where the veteran served 
continuously for 90 days or more during a period of war or 
during peacetime service after December 31, 1946, and 
cardiovascular disease, to include hypertension, and 
cerebrovascular disease becomes manifest to a degree of 10 
percent within 1 year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 
3.307, 3.309 (1998).  Service connection may also be granted 
for a disability which is proximately due to or the result of 
a service-connected disability.  38 C.F.R. § 3.310 (1998).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "Chronic".  Continuity of symptomatology 
is required only when the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1998).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (1998). 

A full review of the record indicates that the evidence is 
insufficient to support a finding that service connection 
should be granted for the veteran's cause of death.  The 
death certificate lists the causes of death as brain death 
due to cerebral vascular accident and coronary artery 
disease.  The evidence fails to reveal the existence of any 
cerebrovascular disease or cardiovascular disease, to include 
coronary artery disease, during service or within one year 
following the veteran's discharge.  The first evidence of a 
diagnosis of coronary artery disease is in 1985, many  years 
following discharge from service.

The Board has also considered the appellant's contentions 
that the veteran's service connected disabilities either 
caused or contributed materially or substantially to cause 
his death.  She has asserted that stress resulting from his 
service connected psoriasis caused coronary artery disease, 
that medication taken to treat his psoriasis caused coronary 
artery disease, that his service connected liver disease 
contributed to his death and that there is a correlation 
between psoriasis and heart disease.  In support of these 
contentions, the appellant points to the unsigned VA 
statement dated in February 1991 which refers studies 
pertaining to individuals with psoriasis and heart disease 
and attempts to find a correlation between psoriasis and 
heart disease based on those statistics.  The Board finds 
that this statement has very little probative value.  It is 
unsigned and there is no indication in the record who the 
author is.  In addition, there is no indication in the 
statement that the author reviewed the records of the 
veteran.  As such, the unsigned February 1991 statement is of 
very little probative value in determining the issue of 
service connection for the cause of the veteran's death.  The 
August 1997 opinion by a VA cardiologist is more probative 
than the February 1991 statement because it was clearly 
prepared by a physician who reviewed the veteran's medical 
records and who is an expert in cardiovascular disorders.  It 
was concluded that there is no correlation between psoriasis 
and heart disease, no link between the medication used to 
treat psoriasis and heart disease or between stress caused by 
the medication and heart disease and no evidence of direct 
contribution of the veteran's liver disease to his death.  
The Board concludes that the entire record supports the 
finding that there has been no etiological relationship 
established between the veteran's service connected 
disabilities and his death from a cerebral vascular accident 
and coronary artery disease.  Moreover, the objective 
evidence does not indicate that the veteran's service 
connected disabilities contributed to his death in any 
significant way.  The veteran's service connected 
disabilities are not listed on the veteran's death 
certificate as being contributory factors in his death.  

The appellant has asserted that his service connected 
disabilities caused his death.  She has also asserted that 
the evidence shows that coronary artery disease had its onset 
in service.  However, as a lay person, the appellant is not 
competent to offer evidence that requires medical knowledge, 
such as the diagnosis or cause of a disability or death.  
Thus, her statements regarding medical causation are not 
probative.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

The appellant's contentions have been considered, however, 
the Board finds that they are not supported by the record.  
Based on these findings and following a full review of the 
record, it is clear that the preponderance of the evidence is 
against the appellant's claim for entitlement to service 
connection for the cause of the veteran's death.



ORDER

The appeal is denied.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 

